ON SUGGESTION OF ERROR.
We are firmly convinced that the opinion in this case correctly announces the principles of law applicable to its facts, and especially do we feel content that we did no violence to the case of Kisner v. Jackson, 159 Miss. 424, 132 So. 90.
In adhering to our decisions that Stockstill was an independent contractor and not a servant of Crosby Lumber  Manufacturing Company, we cite in further support thereof the case of Cook v. Wright, 177 Miss. 644, 171 So. 686, as clearly and unequivocally supporting the view of this court herein.
Suggestion of error overruled.